ORIGINAL                                                              11/18/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 20-0262


                                         PR 20-0262
                                                                           FILED
                                                                            NOV 1 8 2020
                                                                          Bowen Greenwood
                                                                        Clerk of Supreme Court
 IN THE MATTER OF JENNIFER WEBBER,                                         State of Montana


                                                                 ORDER OF
       An Attorney at Law,
                                                                DISCIPLINE
              Respondent




       A formal      disciplinary   complaint was filed       against   Montana attorney
Jennifer Webber. The disciplinary complaint may be reviewed by any interested person in
the office of the Clerk of this Court.
       Webber subsequently tendered to the Commission on Practice her Conditional
Admission and Affidavit ofConsent, pursuant to Rule 26 ofthe Montana Rules for Lawyer
Disciplinary Enforcement (MRLDE).           The Commission held a hearing on the
Conditional Admission and Affidavit of Consent on October 15, 2020, at which hearing
Webber was present, testified, and represented herself pro se. On November 9, 2020, the
Commission submitted to this Court its Findings of Fact, Conclusions of Law and
Recommendation for Discipline in which it recommended that this Court approve
Webber's conditional admission and enter an order imposing the agreed-upon discipline.
       We accept the Commission's recommendation. In her conditional admission,
Webber has admitted to failing to: carry out representation of clients with reasonable
diligence, reasonably communicate with clients and respond to their inquiries, deposit
retainers in her IOLTA account, complete legal services for which Webber was hired,
provide a written fee agreement, withdraw representation when obligated to do so, return
original documents and refund unearned fees, maintain retainers in her IOLTA account
until they were earned, and make reasonable efforts to expedite litigation, all in violation
of Rules 1.3, 1.4, 1.5(a), 1.5(b), 1.15, 1.16(a), 1.16(d), 1.18, and 3.2 of the Montana Rules
ofProfessional Conduct.
       Webber tendered her admission in exchange for indefinite suspension for a
minimum of seven months, and payment of costs incurred by the Office of Disciplinary
Counsel(ODC)and the Commission in connection with this matter. Webber agreed that
prior to reinstatement,she would comply with three conditions:(1)undergo a mental health
evaluation by a licensed clinical psychiatrist or psychologist at Webber's expense and
submit the evaluation report to ODC;(2) provide releases to allow ODC and Webber's
mental health care providers to discuss the reports and findings of Webber's continued
treatment progress; and (3) comply with Montana Rules of Lawyer Disciplinary
Enforcement 30 and 32. Webber further agreed that upon reinstatement, she would comply
with six additional conditions for a period ofthree years:(1)comply with all recommended
treatment plans of her mental health care providers and continue treatment for mental
health issues pursuant to those treatment plans;(2) continue to consult with the Lawyer
Assistance Program (LAP)• Coordinator and file with ODC the Coordinator's written
recommendations for the means by which Webber can best address her emotional and
mental health issues so that Webber may effectively and ethically return to the practice of
law;(3)continue to meet with the LAP Coordinator monthly by phone or in person, and/or
attend the nearest LAP meeting weekly or as often as those meetings are held;
(4) participate in ODC's mentorship prograrn and complete the supervised task checklist;
(5)refrain from engaging in the solo practice of law without written approval of Webber's
mentor, inental health care providers, and ODC, and upon subrnitting adequate written
procedures relative to case management and adhering to those procedures; and(6)obey all
laws and MRPC, understanding that any violation of federal or state laws or the MRPC
will constitute a violation of a Court Order and will result in further discipline.
       Based upon the foregoing,




                                              2
      IT IS HEREBY ORDERED:
       1. The Commission's Recommendation that we accept Webber's Rule 26 tendered
admission is ACCEPTED AND ADOPTED.
      2. Jennifer Webber is hereby suspended from the practice of law in Montana for an
indefinite period of not less than seven months, effective thirty days from the date of this
Order. Webber is directed to give notice of her suspension to all clients she represents in
pending matters, any co-counsel in pending matters, all opposing counsel and self-
represented opposing parties in pending matters, and all courts in which she appears as
counsel of record in pending matters, as required by MRLDE 30.
       3. Webber shall pay the costs of these proceedings, subject to the provisions of
MRLDE 9A(8)allowing her to file objections to the statement of costs.
      4. Webber shall comply with the agreed-upon conditions prior to reinstatement as
set forth above.
      5. Upon reinstatement, Webber shall comply with the agreed-upon conditions as
set forth above.
      6. Pursuant to MRLDE 26(D), the Clerk of this Court is directed to file copies of
Webber's Conditional Admission and Affidavit of Consent, together with the Findings of
Fact, Conclusions ofLaw and Recommendation for Discipline.
      The Clerk of this Court is directed to serve a copy of this Order of Discipline upon
Jennifer Webber and to provide copies to Disciplinary Counsel; the Office Administrator
for the Commission on Practice; the Clerks of all the District Courts of the State of
Montana; each District Judge in the State of Montana; the Clerk of the Federal District
Court for the District of Montana; the Clerk of the Circuit Court of Appeals of the Ninth
Circuit; and the Executive Director of the State Bar of Montana.
      DATED this h&        day of November, 2020.



                                                               Chief Justice

                                             3
    Justices




4